Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 14, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
On this appeal claimant contends that the Commissioner of Labor failed to file his notice of appeal from the decision of the Administrative Law Judge within the 20-day time period specified in Labor Law § 621 (1). The Commissioner has failed to address this issue in his responding brief. According to the date stamp thereon, the decision of the Administrative Law Judge was mailed and filed on March 19, 1991. The record clearly establishes that the Commissioner did not file his notice of appeal until 21 days later on April 9, 1991. Under these circumstances, and given the fact that the time periods stated in the statute are to be strictly enforced, the Unemployment Insurance Appeal Board lacked jurisdiction to entertain the Commissioner’s appeal (see, Matter of Kulawiak [Ross], 82 AD2d 1014; Matter of Fleischman [Levine], 50 AD2d 1007; Matter of Murphy [Catherwood] 32 AD2d 593).
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the decision is reversed, without costs, and decision of the Administrative Law Judge awarding claimant unemployment insurance benefits is reinstated.